DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-43 and 50, drawn to a lid, classified in B65D51/18.
II. Claims 44-49, drawn to a method of making a lid, classified in B29C45/1671.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process.  For example, the product as claimed can be made by a process which comprises on two shots of material, the lid body can be made from one shot of material, and the slider can be made from a second shot of material.  The slider can be subsequently attached to the lid body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bradley Van Pelt (Reg. NO. 59,733) on January 13, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 31-43 and 50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 44-49 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31, 32, 34-43 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2016/0272384).  Lee et al. teaches a lid assembly 100 comprising a lid 104 having an opening 202 for receiving liquid from a container (paragraph [0042]), a slider 102 having a handle (rim perimeter of 102),  and wherein the slider 102 is configured to slide along the lid (figures 4, 7A and 8A), wherein the slider 102 is configured to move between a closed position (paragraph [0043]; figure 7A) where the slider covers the opening to aid in preventing spilling of contents of the container (figure 7B) and an opened position (figure 4) where the slider 102 uncovers the opening such that the contents of the container can be consumed (figure 4), wherein the slider 102 is configured to lock into place in both the closed position and the opened position (via magnets; (paragraph [0050]), wherein the slider 102 comprises a slider positioning magnet 604, 602, wherein the lid comprises a plurality of lid positioning magnets 502, wherein the slider positioning magnet and the plurality of lid positioning magnets are configured for locking the slider in the closed position and in the opened position (paragraph [0050]).

Regarding claim 32, a polarization of the slider positioning magnet 602, 604 and the plurality of lid positioning magnets 502 is through a thickness of the magnets (figure 7B).




Regarding claim 35, the plurality of lid positioning magnets 502 comprises a first and a second  lid positioning magnet (figure 7B), and wherein the slider positioning magnet 602 is positioned above the first positioning magnet 502 in the opened position (figure 8B).

Regarding claim 36, the slider positioning magnet 604 is positioned above the second lid positioning magnet 502 in the closed position (figure 7B).

Regarding claim 37, the slider positioning magnet is overmolded in the slider, as disclosed in paragraph [0060].  Note that it has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 38, the plurality of lid positioning magnets are overmolded in the lid, as disclosed in paragraph [0060].  Note that it has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 39, the slider positioning magnet is welded to the slider (the magnet is mechanically welded within the pocket).

Regarding claim 40, the plurality of lid positioning magnets are welded to the lid (the magnet is mechanically welded within the pocket). 

Regarding claim 41, the slider positioning magnet is attached to the slider via a cover plate (the overmolded material).

Regarding claim 42, the plurality of lid positioning magnets are attached to the slider via a cover plate (the overmolded material).

Regarding claim 43, further comprising a container 900, and the lid assembly 100.  

Regarding claim 50, Lee et al. teaches lid assembly 100 comprising a lid 104 having an opening 202 for receiving liquid from a container (paragraph [0042]), and a slider 102, wherein the slider 102 is configured to slide along the lid (figures 4, 7A and 8A),wherein the slider 102 is configured to move between a closed position and an opened position (paragraph [0043]; figure 7A),wherein the slider 102 is configured to lock into place in both the closed position and the opened position (via magnets; (paragraph [0050]), wherein the slider 102 comprises a slider positioning magnet 602, 604, wherein the lid 104 comprises a plurality of lid positioning magnets 502, wherein the slider positioning magnet and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2016/0272384) in view of Hajichristou et al. (U.S. 2011/0132907).  Lee et al. discloses the claimed invention except for the magnets being polarized through the length of the magnets.  Hajichristou et al. teaches that it is known to provide a closure assembly with magnets polarized through the length of the magnets (see elements 10, 21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure assembly of Lee et al. with the magnets arranged lengthwise, such that the magnets are polarized through the length of the magnets, as taught by Hajichristou et al., in order to use less surface area of the lid and slider.


Conclusion
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736